Case 2:19-cv-04827-WB Document 1-1 Filed 10/16/19 Page 1 of 26

EXHIBIT “A”
Case 2:19-cv-04827-WB Document 1-1 Filed 10/16/19 Page 2 of 26

Court of Common Pleas of Philadelphia County
Trial Division

Civil Cover Sheet

 

 

PLAINTIFF'S NAME

DEFENDANT'S NAME
D F PACE EMILY BAKER-WHITE
PLAINTIFF'S ADDRE: DEFENDANT'S ADDRE

 

PENNSYLVANTA 18964 C/O THE BEASLEY FIRM, LLC
1125 WALNUT STREET
PHILADELPHIA PA 19107

825 POST STREET APT. 524
SAN FRANCISCO CA 94109

 

PLAINTIFF'S NAME

 

 

 

 

 

 

 
 

 

 

 

 

 
  

 

 

 

 

 

DEFENDANT'S NAME
FEDERAL COMMUNITY DEFENDER OFFICE FOR THE
E.D.PA,.

PLAINTIFF'S ADDRESS DEFENDANT'S ADDRE!
601 WALNUT “STREET SUITE 540 WEST &545 SUITE
WEST
PHILADELPHIA PA 19106

PLAINTIFF'S NAME DEFENDANT'S NAME
PLAIN VIEW PROJECT

PLAINTIFF'S ADDRESS DEFENDANT'S ADDRESS
P.O. BOX #641224
SAN FRANCISCO CA 94164

TOTAL NUMBER OF PLAINTIFFS TOTAL NUMBER OF DEFENDANTS COMMENCEMENT OF ACTION

1 4 ‘ int C1 Petition Action Oo Notice of Appeal
SE] transfer From Other Jurisdictions
AMOUNT IN CONTROVERSY
oO C2 Settlement
$50,000.00 or less CO Minors
Ex] More than $50,000.00 DD wosuvival
CASE TYPE AND CODE ay 4
2L - LIBEL, SLANDER, MI
STATUTORY BASIS FOR CAUSE OF ACTION
RELATED PENDING CASES (LIST BY CASE CAPTION AND DOCKET NUMBER) RALED iS CASE SUBJECT TO
. PRO PROTHY COORDINATION ORDER?
, YES NO
A. SILIGRINI

 

 

TO THE PROTHONOTARY:

Kindly enter my appearance on behalf of Plaintiff/Petitioner/Appellant: D_F PACE

Papers may be served at the address set forth below.

 

NAME OF PLAINTIFF'S/PETITIONER'S/APPELLANT'S ATTORNEY
LOUIS F. TUMOLO

ADDRESS
BEASLEY FIRM LLC
1125 WALNUT ST

 

PHONE NUMBER
(215) 592-1000

FAX NUMBER
(215) 592-8360

 

PHILADELPHIA PA 19107

 

SUPREME COURT IDENTIFICATION NO.
314255

E-MAIL ADDRESS
lft@beasleyfirm.com

 

 

SIGNATURE OF FILING ATTORNEY OR PARTY
LOUIS TUMOLO

DATE SUBMITTED

Tuesday, September 17, 2019, 12:04 pm

 

 

FINAL COPY (Approved by the Prothonotary Clerk)

 
Case 2:19-cv-04827-WB Document 1-1 Filed 10/16/19 Page 3 of 26

COMPLETE LIST OF DEFENDANTS:

1. EMILY BAKER-WHITE
825 POST STREET APT. 524
SAN FRANCISCO CA 94109

2. FEDERAL COMMUNITY DEFENDER OFFICE FOR THE E.D.PA.
601 WALNUT STREET SUITE 540 WEST &545 SUITE WEST
PHILADELPHIA PA 19106

3. PLAIN VIEW PROJECT
P.O. BOX #641224
SAN FRANCISCO CA 94164

4. INJUSTICE WATCH
55 E. JACKSON BLVD. SUITE 640
CHICAGO IL 60604
Case 2:19-cv-04827-WB Document 1-1 Filed 10/16/19 Page 4 of 26

THE BEASLEY FIRM, LLC
By: James E. Beasley, Jr., Esquire
Louis F. Tumolo, Esquire

LD. No. 83282/314255

1125 Walnut Street
Philadelphia, PA 19107-4997
(215) 592-1000

 

 

(215) 592.8360 (telefax)

D F PACE, ESQUIRE ; PHILADELPHIA COUNTY
Pennsylvania 18964, : Court of Common Pleas
c/o The Beasley Firm, LLC :

1125 Walnut Street : September Term, 2019

Philadelphia, PA 19107
Case No.: CO2Q10%
Plaintiff,
JURY TRIAL DEMANDED
vs.
PLAINTIFF’S COMPLAINT

EMILY BAKER-WHITE, ESQUIRE
825 Post Street Apt. 524
San Francisco, CA 94109

And

FEDERAL COMMUNITY DEFENDER
OFFICE FOR THE EASTERN DISTRICT
OF PENNSYLVANIA

601 Walnut Street, Suite 540 West & Suite 545
West

Philadelphia, PA 19106

And
PLAINVIEW PROJECT
PO Box #641224
San Francisco, CA 94164
And
INJUSTICE WATCH
55 E. Jackson Blvd., Ste. 640
Chicago, IL. 60604

Defendants.

 

 

ie “NOTICE” "AVISO"
Yo

‘Tm BEASLEY Firm, LLC u have been sued in court. If you wish to defend | Le han demandado a usted en la corte. Si usted quiere

1125 WALNUT STREET
PHILADELPHIA, PA 19107
Pein DF PACE V. EMILY BAKER-WHITE, ESQ., ET AL
WWAVDEASLEVEIRAL.COM NOTICE TO DEFEND

 

Case ID: 190902108

 

 
THE BEASLEY FIRM, LLC
1125 WALNUT STREET
PHILADELPHIA, PA 19107
215.592,1000
215.592.8360 (FAX)
WWW.BEASLEVFIRM.COW

Case 2:19-cv-04827-WB Document 1-1

Filed 10/16/19 Page 5 of 26

 

 

against the claims set forth in the following pages, you
must take action within twenty (20) calendar days after
this complaint and notice are served, by entering a
written appearance personally or by attorney and filing
in writing with the court your defenses or objections to
the claims set forth against you. You are warned that if
you fail to do so the case may proceed without you and
a judgment may be entered against you by the court
without further notice for any money claimed in the
complaint or for any other claim or relief requested by
the plaintiff. You may lose money or property or other
rights important to you.

YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER
AT ONCE, IF YOU DO NOT HAVE A LAWYER, GO TO
OR TELEPHONE THE OFFICE SET FORTH BELOW.
THIS OFFICE CAN PROVIDE YOU WITH
INFORMATION ABOUT HIRING A LAWYER. IF YOU
CANNOT AFFORD TO HIRE A LAWYER, THIS OFFICE
MAY BE ABLE TO PROVIDE YOU WITH
INFORMATION ABOUT AGENCIES THAT MAY OFFER
LEGAL SERVICES TO ELIGIBLE PERSONS AT A
REDUCED FEE OR NO FEE.

Philadelphia Bar Association
LAWYER REFERRAL & INFO.
One Reading Center
Phila., PA 19107
(215) 238-1701

 

defenderse de estas demandas dispuestas en las
paginas siguientes, usted tiene veinte (20) calendario
dias de plazo al partir de Ja fecha de la demanda y la
notificacion. Hace falta asentar una comparencia
escrita en persona 0 con un abogado y entregar a la
corte en forma escrita sus defensas 0 sus objecciones a
las demandas en contra de su persona. Sea avisado que
si usted no se defiende, la corte tomara medidas y
puede continuar la demanda en contra suya sin previo
aviso o notificacion. Ademas, la corte puede decidir a
favor de] demandante y requiere que usted cumpla con
todas las provisiones de esta demanda. Usted puede
perder dinero o sus propiedades o otros derechos
iportantes para usted.

LLEVE ESTA DEMANDA A UN ABOGADO
INMEDIATAMENTE. SI NO TIENE ABOGADO, VAYA
EN PERSONA O LLAME POR TELEFONO A LA
OFICINA QUE SE ENCUENTRA ESCRITA ABAJO.
ESTA OFICINA PUEDE PROVEER DE USTED
INFORMACION SOBRE EMPLEAR A UN ABOGADO. SI
USTED NO TIENE SUFICIENTE DINERO PARA
EMPLEAR UN ABOGADO, ESTA OFICINA PUEDE
PODER PROVEER DE USTED LA INFORMACION
SOBRE LAS AGENCIAS QUE PUEDEN OFRECER
SERVICIOS LEGAL A LAS PERSONAS ELEGIBLES EN
UN HONORARIO REDUCIDO oO NINGUN
HONORARIO.
Asociacion de Licenciados de Filadelphia
Servicio de Referencia e Informacion
One Reading Center
Phila., PA 19107
(215) 238-1701

 

 

 

DF PACE V. EMILY BAKER-WHITE, ESQ., ET AL
NOTICE TO DEFEND

Case ID: 190901

P108

 
THE BEASLEY FIRM, LLC
1125 WALNUT STREET
PHILADELPHIA, PA 19107
215.592.1000
215.592.8360 (PAX)
WWW. BEASLEYFIRM.COM

Case 2:19-cv-04827-WB Document 1-1 Filed 10/16/19 Page 6 of 26

THE BEASLEY FIRM, LLC Attorneys for Plaintiff
By: James E. Beasley, Jr., Esquire
Louis F. Tumolo, Esquire
LD. No. 83282/314255
1125 Walnut Street
Philadelphia, PA 19107-4997
(215) 592-1000
(215) 592.8360 (telefax)

 

D F PACE, ESQUIRE : PHILADELPHIA COUNTY
Pennsylvania 18964, : Court of Common Pleas
c/o The Beasley Firm, LLC :
1125 Walnut Street : September Term, 2019
Philadelphia, PA 19107 :
Plaintiff, : Case No.:

vs. : JURY TRIAL DEMANDED

EMILY BAKER-WHITE, ESQUIRE :  PLAINTIFF’S COMPLAINT

825 Post Street Apt. 524
San Francisco, CA 94109

and

FEDERAL COMMUNITY DEFENDER
OFFICE FOR THE EASTERN DISTRICT
OF PENNSYLVANIA

601 Walnut Street, Suite 540 West & Suite 545
West

Philadelphia, PA 19106

and

PLAINVIEW PROJECT
PO Box #641224
San Francisco, CA 94164

and

INJUSTICE WATCH
55 E. Jackson Blvd., Ste. 640
Chicago, IL. 60604
Defendants.

 

 

DF PACE V. EMILY BAKER-WHITE, ESQ., ET AL
PLAINTIFF'S COMPLAINT

 

Case ID: 190902

 

108
Case 2:19-cv-04827-WB Document 1-1 Filed 10/16/19 Page 7 of 26

INTRODUCTION

1. This lawsuit arises out of the Defendants’ false and malicious attack on the
Plaintiff, a Philadelphia Police Department Inspector with a previously outstanding
personal and professional reputation in the community he serves.

2. The Defendants published a public Internet database they described on
their website as composed of posts by “local police officers” who “appeared to endorse
violence, racism and bigotry” towards “Muslims,” “black men” and/or “women.”

3. Defendants also stated that they “have redacted the names and images of
faces of anyone other than the particular police officer making statements that meet
[their] criterion.”

4. By including Plaintiffs Facebook comment and name in their database,
Defendants implicated Plaintiff Pace as an officer who “meet[s] [their] criterion” of
being a police officer who apparently “endorse[s] violence, racism and bigotry” toward
“Muslims,” “black men” and/or “women,” whose biases thus revealed in the posts “could
erode” and “undermine public trust and confidence in police” and “warrant an official
investigation”, who in his official duties as a police officer (indeed, an Inspector) carried
the taint of these biases and acted in manner consistent with them, all of which are false,
defamatory and cast him in a false light before the public.

5. Plaintiff D F Pace has never made any type of post which denigrates
persons on the basis of race, color, religion, ethnicity, sex or sexual orientation. He
detests such attitudes.

6. The Defendants’ actions have caused substantial damage to Plaintiffs

reputation and has caused significant distress.

 

THE BEASLEY FIRM, LLC
1125 WALNUT STREET
PHILADELPHIA, PA 19107
2152221000 DF PACE Vv. EMILY BAKER-WHITE, ESQ., ET AL
215.592.8360 (FAX)
WWW.BEASLEYERRILCOM PLAINTIFF'S COMPLAINT

Case ID: 190902108

 

 
Case 2:19-cv-04827-WB Document 1-1 Filed 10/16/19 Page 8 of 26

a. This lawsuit, to correct the outrageous implication that Plaintiff harbors
bias or prejudice and has acted in a racist manner in his official capacity as a “local
police officer,” now follows. |

PARTIES

8. D F Pace is a citizen of the Commonwealth of Pennsylvania. He is an
attorney and Inspector with the City of Philadelphia’s Police Department.

9. Emily Baker-White is a citizen of California with the address identified
above.

1o. Federal Community Defender for the Eastern District of Pennsylvania
(“Federal Defender”) is a non-profit defense counsel organization incorporated under
Pennsylvania state law with the address identified above.

ie Injustice Watch is a 501(c)(3) non-profit organization which regularly
conducts business within the County of Philadelphia and maintains a headquarters with
the address identified above.

12. The Plain View Project (“PVP”) is a subsidiary of Injustice Watch, which
regularly conducts business within the County of Philadelphia and maintains a principal
place of business at the address identified above.

JURISDICTION AND VENUE
13. This Court has jurisdiction in that the amount in controversy substantially

exceeds the arbitration limits, and plaintiff demands a jury trial.

14. | Venue is proper as the tortious and malicious conduct requiring this action

occurred in and has been propagated throughout Philadelphia County.

 

‘THE BEASLEY FIRM, LLC
1125 WALNUT STREET
PHILADELPHIA, PA 19107
215,592.1000 DF PACE V. EMILY BAKER-WHITE, ESQ., ET AL
215,592,8360 (FAX)
WWW.DEASLEYFIRMCOM PLAINTIFF'S COMPLAINT

‘Case ID: 190902108

 

 
THE BEASLEY FIRM, LLC
1125 WALNUT STREET
PHILADELPHIA, PA 19107
215.592.1000
215.592.8360 (FAX)
WWW.BEASLEYFIRSLCOS

Case 2:19-cv-04827-WB Document 1-1 Filed 10/16/19 Page 9 of 26

15. Additionally, the defendants directed their conduct towards Philadelphia
County by concentrating their investigation on members of the Philadelphia Police

Department.

FACTS
The Plain View Project Database

16. Defendant Baker-White was formerly employed by the Federal Defender.

17. Defendant Baker-White, while employed by the Federal Defender, was
investigating an alleged police brutality claim and discovered a social media post, shared
publicly by a police officer, which she felt contained problematic content.

18. This discovery prompted Defendant Baker-White to launch PVP and
compile a database of social media posts using publicly available rosters of police
officers across the United States.

19. Defendant PVP’s database consists of Facebook posts by current and
former police officers in eight jurisdictions throughout the U.S., including Philadelphia,
Pennsylvania.

20. Defendant PVP operates under the domain name

www. plainviewproject.org.

 

DF PACE Vv. EMILY BAKER-WHITE, EsQ., ET AL
PLAINTIFF'S COMPLAINT

 

Case ID: 190902

 

108
Case 2:19-cv-04827-WB Document 1-1 Filed 10/16/19 Page 10 of 26

Peete ne

About the Project

In the summer of 2016, a team of attorneys in Philadelphia learned that numerous
local police officers had posted content on Facebook that appeared to endorse
violence, racism and bigotry. In some of these posts, officers commented that
apprehended suspects—often black men— “should be dead” or “should have more
lumps on his head." In other Facebook conversations, officers advocated shooting
sree mesa) eevee Mane Mes eel CeCe eros CMB al ices (deals|
Cet Ma eae ae eM Ten Lc COMO UCC bs Me MET Lr i er
humpers.” And, in still others, officers appeared to joke about beating and raping
Mice] rotten

This discovery inspired the creation of the Plain View Project (PVP), a research

project that has identified thousands of Facebook posts and comments by current
and former police officers. We believe that these statements could erode civilian
trust and confidence in police, and we hope police departments will investigate and
address them immediately.

 

21. The Defendants state that they “verified” Facebook profiles belonging to
police officers and compiled a list for each jurisdiction.

22. Next, the Defendants state they reviewed the public posts and comments
of each “verified” account.

23. Defendants state on their website that to determine inclusion in the
database, “[Defendant PVP] reviewed each public post and comment made by the more
than 3500 verified accounts, and assessed whether these posts or comments could
undermine public trust and confidence in police. The database available on this website
includes images of more than 5000 posts and comments that [the Defendants] believe

meet this criterion.”

THE BEASLEY Firm, LLC

 

1125 WALNUT STREET
PHILADELPHIA, PA 19107
addition DF PAcEV. EMILY BAKER-WHITE, Esq., ET AL
WW W.EASLEYFIRM.COM PLAINTIFF'S COMPLAINT

Case ID: 190902108

 

 
Case 2:19-cv-04827-WB Document 1-1 Filed 10/16/19 Page 11 of 26

Methodology

The Plain View Project, established in the fall of 2017, obtained
DELO eae) f police officers employed by eight jurisdictions
across the United States. PVP then searched Facebook for the officers’
names and made a list profiles that appeared to belong to therm. Then,
they searched within each profile for verification that the user was in

seComhastiebee mar tbyet eRe seat e cae

PVP used a number of verification process to confirm that a profile was
maintained by an identified police officer. Some users reported specific
police departments as their employers: others posted pictures of
themselves in uniform. Some discussed making arrests or performing
other police duties. When a PVP researcher obtained verification and
confirmation for a profile, the researcher captured the screen with the
verifying information and added it to

PVP then compiled a list of “verified” Facebook profiles of police
officers for each jurisdiction. They reviewed each public post and
comment made by the more than 3500 verified accounts, and assessed
whether these posts or comments could undermine public trust and
confidence in police. The database available on this website includes
images of more than 5000 posts and comments that we believe meet this
eet se OMICS CMD emo SOM eTeere le MMe cerer anemia sree Tec]
searchable database organized by officer name, rank, badge number, and
jurisdiction.

All of the posts and comments that PVP captured were published on
Facebook for any member of the public with a Facebook account to see.
We nonetheless have redacted the names and images of faces of anyone
other than the particular police officer making statements that meet
Ase easels tisha tee aC ot Ber Mae Cer lece-l cece b arn mdeCaty
profile pictures; we have redacted those images, so some officers’ profile
yea TR tel ele) mem ela

 

24. Defendants also state on their website that when the Defendants
determine a post or comment meets the requisite criteria, a screenshot is taken to
preserve it for publishing in their database.

25. The selected posts/comments are also published with metadata available

to share the police officer’s name, badge number, title, salary, and status.

THE BEASLEY FIRM, LLC
1125 WALNUT STREET
PHILADELPHIA, PA 19107

nue DF PACEV. EMILY BAKER-WHEIUOTE, EsqQ., ET AL
592.8360 (FAX) .
WWW.DEASLE) FIRM.COM PLAINTIFF'S COMPLAINT

 

Case ID: 190904108

 

 
Case 2:19-cv-04827-WB Document 1-1 Filed 10/16/19 Page 12 of 26

26. For example, the Defendants identified and included in their database the
alleged 16 March 2011 post below of Phoenix Police Officer Ben Carver stating: “It’s a
good day for a choke hold.”

{ts a good day for a choke hold.

SEARCH RESULTS

Post Data

& Share City: Phoenix Posted: Mar 16. 2073

Screenshot: May 12, 2018

y

Ben Garver Posstbly, was that in starship tocpers?
vy

@ eeeceo:

|

, |
PRAY Starship vecpers? | Author Data

|

Carver fii, Reuben 6 Posts, 0 Comments

 

} Uid: Ben.Caryer.75 Tide: Police Officer
MEER Fico's Roughneckst } Salary: $72,425.60 Status: Current.
y i
er. gia | ant invite you over today. |
y i

HE (0) sure vitioevey (= going to get choker today mitally had
§ coming.._.{ mean, whee do they get off walking around with their
Teck sil exposed. They were asking tor it

vy

Ben Carver Gotra wick the chint!
Wn

27. For example, the Defendants identified and included in their database the

alleged 14 July 2013 post of Phoenix Police Officer Joshua Ankert below.

 

 

 

 

i a “ SEARCH RESULTS.

! Joshua Ankert weet

{ duly 14, 2012 Mesa, AZ - j

' CONGRATULATIONS GEORGE ZIMMERMANIH! Thank you for cleaning up P D

| Our community one thug at time, There is still hope for those who beflave in ost ata

| the Constitution of this Nation and the right to protect yourself, property, and :

| family. | City: Phoenix Screenshot: May 12, 2018

| i .

| | Author Data
‘ Ankert, Joshua 2 Posts, 0 Comments
i Vid: Joshua Ankert Tide: Police Officer
| Salary: $72,325.60 Status: Current
i
t
t

THE BEASLEY FIRM, LLC
1125 WALNUT STREET
PHILADELPHIA, PA 19107
ee DF PACEV. EMILY BAKER-WHITE, ESQ., ET AL
WWW.IIEASLEYFIRM.COM PLAINTIFF'S COMPLAINT

Case ID: 190902108

 

 
Case 2:19-cv-04827-WB Document 1-1 Filed 10/16/19 Page 13 of 26

28. The Defendants identified and included in their database the alleged 30

September 2015 post of Philadelphia Police Officer Robert Oakes below.

 

i SEARCH RESULTS
Robert Oakes rll
Septamber 30, 2015+ @

Here's your Maranda fights... | Post Data

+. You have the right to shit the fuck up.....anything you say will causame °
to fucking throat punch you...,

‘Z.you have the right to an attorney..../f you can't afford one that's your
fucklng fault....you shauld have done batter Inlife....

S.at any point you can decide to fuck off...but if you ald that In the flest

City: Philadelphia Posted: Sep 30, 2015
Screenshot: Mar 26, 2018

 

Jace then I wouldn't have to waste my time reading you your rights you;
ae of shieiittt = S Author Data
4.do you undaretand your rights as [have read them to you... |
z you ul your rig you. * Oakes, Robert 21 Posts, 0 Comiments
12 H
! Vid: 100000282668548 Tide: Police Officer
ob) LIke pours Salary: ($76,891.00 Badge: 3298
- a Hatiahe love iii i Stans: Current
Like - Sy
i
mmm 0 0 ices were wey of
Like + ay 2

IRIDRBIIEIS 0, cr you sy thr fr me io Spain
4

Like + 3y h

 

The False Light Inclusion of Inspector D F Pace

29. Plaintiff, D F Pace, is an attorney and Inspector within the Philadelphia
Police Department (“PPD”).

30. Plaintiff Pace is an 18-year veteran of the Philadelphia Police Department,
having served in patrol as an officer, sergeant and lieutenant.

31. In addition to his patrol experience, Plaintiff Pace has also held positions
in the Law Department, as Judge Advocate, Police Academy Instructor, Public
Information Officer, and Commanding Officer of the Court of Evidence Unit.

32. Presently, Plaintiff Pace oversees the PPD Police Board of Inquiry which is
responsible for taking appropriate action against other members of the PPD when a
departmental violation has occurred.

33. Plaintiff Pace operates a Facebook account under his legal name, “D F

Pace.”

THE BEASLEY FIRM, LLC
1125 WALNUT STREET
PHILADELPHIA, PA 19107

215.592.1000 DF PACE V. EMILY BAKER-WHITE, ESQ., ET AL
215.$92.8360 (FAX)
WWW: BEASLEYErRat.coM PLAINTIFF S COMPLAINT

 

Case ID: 190902108

 

 
Case 2:19-cv-04827-WB Document 1-1 Filed 10/16/19 Page 14 of 26

34. On16 March 2016 Anthony Pfettscher created a Facebook post discussing
the North Korean arrest of Otto Warmbier, an international news story at the time. This
post (see below) was also identified and included in Defendants database; although
unstated in the post — and never stated by Defendants in their inclusion of it — Mr.
Warmbier is a white male.

35. Plaintiff Pace’s response, “Insightful point” to Pfettscher’s 16 March 2016
post was also included among the above-referenced posts as a post meeting Defendants’
criterion of posts by “local police officers” who “appeared to endorse violence, racism
and bigotry” and implied he acted in a manner consistent with such biases in his official

capacity as a “local police officer.”

; Soca cera ean SEARCH RESULTS
| Anthany Pfettscher

i March 16, 2016 -@

i Tm cracking up al that American college student rhat went to North Korea and | P D

I ;

| tied to steal a poster. He Is crying and pleading like a ttle baby girl because ost ata
t

, he was just sentenced to 15 years hard labor. Although my heart breaks for his.
famdy, i's an eye opener to how spoiled and caddled our youth of today ave

 

 

 

 

 

; Cicy: Philadelphi Posted: Mar 16, 2016
: here in this weak PC country. Yet they act like animals and burn and step on i ity: “Te = a ores
| Dur Flag that so many of our children died far defending our rights and our : Seréenshot: Mar 27, 2018
: county. #SeeYoulniSvears #wakeUpAmerica
| #AskWhalYouCanDoForYOURcoUnLY
Author Data
| @ Shere
i Pfettscher, Anthony 6 Pasts, 0 Comments
, OFOs :
Tenens ‘ Uid: 100007119014835 = Title; Police Officer
i Salary: $77,870.00 Badge: 7083
! e Sparky Phil Lucky they dint cut off his handst : Status: Current
| zy
| » Dantet Mike 1 loved seeing that story onthe news today # if we
| SI erent sted casa to re ey are a, _ Commenter Data
I this country would be ii good shape f @1 i
: Pa = Farrelly, Daniel (daniel Mike) 20 Posts, 5 Comments
| : : °
@: SREREIIEEE No Paes (iron meas oe et SOB (Did. DanParrelly58 Title: Police Officer
i ~ : Salary: $77,481.00 Badge: 9448
| : Status: Current
QS mmm 06: ry or iat ns
i Meming... WH... Of all the plices to go he goes to North Korea?
| Gat the hed cut of bare, AHOLE ©. Muscarnero, Philip 0 Posts, 1 Comments
5 : P
| ® . 2% Uid: PhilMuscarnero — Title: Police Officer
} DF Paes Insighivul pein ey -
| ty = { Salary: $70.222.00 Status: Current
@ a ate os rae spite chain gang ; i Pace, D 0 Posts, 1 Comments
Re ee a eee eo | Df-Pace Tide: Inspector
Salary: $114,374.00 Badge: 3350
Status: Current
THE BEASLEY FIRM, LLC
1125 WALNUT STREET
PHILADELPHIA, PA 19107
sae DF PACEV. EMILY BAKER-WHITE, ESQ., ET AL
WWWBEASLEVFIRML.COM PLAINTIFF'S COMPLAINT

Case ID: 190902108

 

 
Case 2:19-cv-04827-WB Document 1-1 Filed 10/16/19 Page 15 of 26

36. Based solely on his comment above, the defendants determined that
Plaintiff Pace met their “criteria” of content that “undermine[s] public trust and
confidence in police.”

37. By design, the Defendants characterize all posts and comments included in
their database as equally problematic for all the same reasons, insofar as they endorse
violence, bigotry and racism, and ae in manners consistent with these biases in carrying
out their official duties as local police officers.

38. For that reason, the Defendants imply to the public that the officers
endorse and display violence, bigotry and racism toward the citizens they have sworn to
serve and the public should not have confidence in any of the officers identified and
included in their database.

39. In Defendant Baker-White’s own words, “[w]hen I look at those posts I
don’t see them as individual posts at this point,’ [Defendant] Baker-White said. ‘I see
them in the aggregate as a body of statements and they seem like they’re part of a larger
narrative that exists in American policing, one that at times encourages violence or
endorses vigilantism and discriminates against minority communities.””

40. The Defendants’ inclusion of Plaintiff in this database, for the reasons
stated in the publication, reviewed above, and further stated by Defendant Baker-White
herself, as quoted above, is a gross misrepresentation and falsely portrays Plaintiff as an
officer who supports and endorses violence, racism and bigotry, who acts in manners
consistent with those biases in carrying out his duties as a police officer, erodes and

undermines public confidence in police, and warrants official investigation.

 

1 Adam Gabbatt, Good day for a chokehold: the police endorsing racism and violence on Facebook, The

 

Guardian (Jun. 25, 2019, 1:00 PM) https://www.theguardian.com/us-news/2019/jun/2. lice-
‘THe BEASLEY FIRM, LLC facebook-posts-racism-violence-plain-view-project
1125 WALNUT STREET
PHILADELPHIA, PA 19107
215.592.1000 DF PACE Vv. EMILY BAKER-WHITE, ESQ., ET AL
215.592.8360 (FAX) ,
\QWW.DEASLEYFIRM.COM PLAINTIFF'S COMPLAINT

Case ID: 190902108

 

 
Case 2:19-cv-04827-WB Document 1-1 Filed 10/16/19 Page 16 of 26

41. Further, inclusion in the database is defamatory per se and falsely implies
Plaintiff is unfit for the proper conduct of his profession.

42. In that regard, it is well-established that a communication which imputes
to another conduct or a character which is incompatible with the proper performance of
his/her profession is defamatory per se:

[I]t is well-settled that a communication which ascribes to another

conduct, character, or a condition that would adversely affect his fitness

for the proper conduct of his business, trade or profession, is defamatory
per se.

Pelagatti v. Cohen, 536 A.2d 1337, 1345 (Pa. Super. 2000).

43. Defendants false publications, as detailed above, has caused Plaintiff Pace
significant harm to his personal and professional reputation mental suffering, shame
and humiliation and physical and emotional distress.

44. Defendants false publications as respect Plaintiff Pace, as detailed above,
are at the very least implied, false and actionable assertions of fact. See e.g. Milkovich

vy. Lorain Journal Co., 497 U.S., 18-19 (1990); see also MacElree v. Philadelphia

 

Newspapers, 674 A.2d 1050.

COUNT I (DEFAMATION)
PLAINTIFF v. EMILY BAKER-WHITE

45. Plaintiff incorporates by reference the other averments contained in this
Complaint as though fully set forth at length herein.

46. Defendant Baker-White individually and acting through as an agent
(actual, ostensible, or otherwise), servant, and/or employee, of Defendant Federal
Defender, Defendant PVP and/or Defendant Injustice Watch, published the above-

mentioned statements, innuendos and implications to individuals in Philadelphia,

THE BEASLEY Firm, LLC
1125 WALNUT STREET
PHILADELPHIA, PA 19107

215.592.1000 DF PACE V. EMILY BAKER-WHITE, ESQ., ET AL
215.592.8360 (FAX) ?
AWWAN EASLEY FIRM.COM PLAINTIFF'S COMPLAINT

 

Case ID: 190902108

 

 
Case 2:19-cv-04827-WB Document 1-1 Filed 10/16/19 Page 17 of 26

Pennsylvania, the nation, and the world, who understood the statements, innuendos

and implications to refer to, and defame, Plaintiff Pace.

47. Defendant Baker White knew that the viewers of this database would see
the statements, innuendos, and implications as fact that the included police officers of
the database support and endorse violence, racism and bigotry towards Muslims, black
men and women, and act in manners consistent with those biases in carrying out their
duties as a police officer.

48. Defendant Baker White knew and intended that the statements would
harm Plaintiff Pace personally and professionally such that his reputation would suffer
irreparable harm as well cause mental suffering, shame and humiliation and physical

and emotional distress.

49. Asa direct and proximate result of Defendant Baker White’s malicious,
intentional and reckless conduct as set forth above, Plaintiff Pace is entitled to damages
as will compensate him for the injury to his personal and professional reputation, and
for punitive damages to punish all named defendants (and all personnel involved in any
aspect of the publications, including writing, editing or enabling the publications) for its
conduct and to deter defendants, their personnel, and others similarly situated from
similar acts in the future.

COUNT II (DEFAMATION)
PLAINTIFF V. FEDERAL COMMUNITY DEFENDER’S OFFICE FOR THE
EASTERN DISTRICT OF PENNSYLVANIA

50. Plaintiff incorporates by reference the other averments contained in this

Complaint as though fully set forth at length herein.

51. Defendant Federal Defender, acting through its agents (actual, ostensible,

or otherwise), servants, and/or employees, employed and directed Defendant Baker-

THE BEASLLY FIRM, LLC
1125 WaLNut STREET
PHILADELPHIA, PA 19107

215.592.1000 DF PACE V. EMILY BAKER-WHITE, ESQ., ET AL
215.592.8360 (FAX)

WWW.REASLEVFIRM.COM PLAINTIFF S COMPLAINT

 

Case ID: 190902108

 

 
Case 2:19-cv-04827-WB Document 1-1 Filed 10/16/19 Page 18 of 26

White to investigate and publish the above-mentioned statements, innuendos and

implications to individuals in Philadelphia, Pennsylvania, the nation and the world.

52. Defendant Federal Defender knew that the viewers of this database would
see the statements, innuendos, and implications as fact that the included police officers
of the database support and endorse violence, racism and bigotry towards Muslims,
black men and women, and act in manners consistent with those biases in carrying out
their duties as a police officer.

53. Defendant Federal Defender knew and intended that the statements would
harm Plaintiff Pace personally and professionally such that his reputation would suffer
irreparable harm as well cause mental suffering, shame and humiliation and physical

and emotional distress.

54. As a direct and proximate result of Defendant Federal Defender’s
malicious, intentional and reckless conduct as set forth above, Plaintiff Pace is entitled
to damages as will compensate him for the injury to his personal and professional
reputation, and for punitive damages to punish all named defendants (and all personnel
involved in any aspect of the publications, including writing, editing or enabling the
publications) for its conduct and to deter defendants, their personnel, and others
similarly situated from similar acts in the future.

COUNT III (DEFAMATION)
PLAINTIFF V. THE PLAIN VIEW PROJECT

55. Plaintiff incorporates by reference the other averments contained in this
Complaint as though fully set forth at length herein.

56. Defendant PVP, acting through its agents (actual, ostensible, or

otherwise), servants, and/or employees, employed and directed Defendant Baker-White

‘THE BEAsLey Firm, LLC
1125 WALNUT STREET
PHILADELPHIA, PA 19107

215.592.1000 DF PACE V. EMILY BAKER-WHITE, ESQ., ET AL
215.592.8360 (FAX) ,
WWW.BEASLEVFIRM.COM PLAINTIFF'S COMPLAINT

 

Case ID: 190902108

 

 
Case 2:19-cv-04827-WB Document 1-1 Filed 10/16/19 Page 19 of 26

to investigate and publish the above-mentioned statements, innuendos and implications

to individuals in Philadelphia, Pennsylvania, the nation and the world.

57. Defendant PVP knew that the viewers of this database would see the
statements, innuendos, and implications as fact that the included police officers of the
database support and endorse violence, racism and bigotry towards Muslims, black men
and women, and act in manners consistent with those biases in carrying out their duties
as a police officer.

58. Defendant PVP knew and intended that the statements would harm
Plaintiff Pace personally and professionally such that his reputation would suffer
irreparable harm as well cause mental suffering, shame and humiliation and physical

and emotional distress.

59. Asa direct and proximate result of Defendant PVP’s malicious, intentional
and reckless conduct as set forth above, Plaintiff Pace is entitled to damages as will
compensate him for the injury to his personal and professional reputation, and for
punitive damages to punish all named defendants (and all personnel involved in any
aspect of the publications, including writing, editing or enabling the publications) for its
conduct and to deter defendants, their personnel, and others similarly situated from
similar acts in the future.

COUNT IV (DEFAMATION)
PLAINTIFF V. INJUSTICE WATCH

60. Plaintiff incorporates by reference the other averments contained in this
Complaint as though fully set forth at length herein.
61. Defendant Injustice Watch, acting through its agents (actual, ostensible, or

otherwise), servants, and/or employees, employed and directed Defendant Baker-White

THE BEASLEY FIRM, LLC
{128 WALNUT STREET
PHILADELPHIA, PA 19107

 

AY cae DE PACE vV. EMILY BAKER-WHITE, ESQ., ET AL
WW WAHEASLEYFIRALCOM PLAINTIFF'S COMPLAINT

Case ID: 190902108

 

 
Case 2:19-cv-04827-WB Document 1-1 Filed 10/16/19 Page 20 of 26

to investigate and publish the above-mentioned statements, innuendos and implications

to individuals in Philadelphia, Pennsylvania, the nation and the world.

62. Defendant Injustice Watch knew that the viewers of this database would
see the statements, innuendos, and implications as fact that the included police officers
of the database support and endorse violence, racism and bigotry towards Muslims,
black men and women, and act in manners consistent with those biases in carrying out
their duties as a police officer.

63. Defendant Injustice Watch knew and intended that the statements would
harm Plaintiff Pace personally and professionally such that his reputation would suffer
irreparable harm as well cause mental suffering, shame and humiliation and physical

and emotional distress.

64. Asa direct and proximate result of Defendant Injustice Watch’s malicious,
intentional and reckless conduct as set forth above, Plaintiff Pace is entitled to damages
as will compensate him for the injury to his personal and professional reputation, and
for punitive damages to punish all nme defendants (and all personnel involved in any
aspect of the publications, including writing, editing or enabling the publications) for its
conduct and to deter defendants, their personnel, and Lihiets similarly situated from
similar acts in the future.

COUNT V (FALSE LIGHT)
PLAINTIFF v. EMILY BAKER-WHITE

65. Plaintiff incorporates by reference the other averments contained in this
Complaint as though fully set forth at length herein.

66. Defendant Baker-White individually and acting through as an agent
(actual, ostensible, or otherwise), servant, and/or employee, of Defendant Federal

nosassvra,uc || Defender, Defendant PVP and/or Defendant Injustice Watch, published the above-

 

1125 WALNUT STREET
PHILADELPHIA, PA 19107
215.592.1000 DF PACE V. EMILY BAKER-WHITE, ESQ., ET AL
215.592.8360 (FAX) ’
WWW.BEASLEYFIRM.COM PLAINTIFF'S COMPLAINT

Case ID: 190902108

 

 
Case 2:19-cv-04827-WB Document 1-1 Filed 10/16/19 Page 21 of 26

mentioned statements, innuendos and implications to individuals in Philadelphia,
Pennsylvania, the nation, and the world.

67. Despite the Defendant’s awareness of the facts and circumstances relating
to the written publication against Plaintiff Pace, the Defendant placed Plaintiff Pace ina
false light before the public by inclusion in the database.

68. The aforementioned false light in which Plaintiff Pace was placed would be
highly offensive to a reasonable person.

69. Defendant had knowledge of, or acted in reckless disregard as to the falsity
of the matter she communicated and the false light in which Plaintiff Pace was placed.

70. The publications have caused Plaintiff Pace significant harm to his
personal and professional reputation as well as mental suffering, shame and humiliation
and physical and emotional distress.

71. As a proximate result of Defendant’s malicious, intentional, or reckless
conduct as set forth above, Plaintiff Pace is entitled to such damages as will compensate
him for the injury to his professional and personal reputation, and for his physical and
emotional distress, mental suffering, shame and humiliation and punitive damages to
punish the Defendant for her conduct and to deter her and others similarly situated
from similar acts in the future.

COUNT VI (FALSE LIGHT)
PLAINTIFF V. FEDERAL COMMUNITY DEFENDER’S OFFICE FOR
THE EASTERN DISTRICT OF PENNSYLVANIA

72. Plaintiff incorporates by reference the other averments contained in this
Complaint as though fully set forth at length herein.

73. Defendant Federal Defender, acting through its agents (actual, ostensible,

or otherwise), servants, and/or employees, employed and directed Defendant Baker-

THE BEASLEY FIRM, LLC

 

1125 WALNUT STREET
PHILADELPHIA, PA 19107
215.592.1000 DF PACE V. EMILY BAKER-WHITE, ESQ., ET AL
215.592.8360 (FAX)
‘WWW.BEASLEVFIRM.COM PLAINTIFF'S COMPLAINT

Case ID: 190902108

 

 
Case 2:19-cv-04827-WB Document 1-1 Filed 10/16/19 Page 22 of 26

White to investigate and publish the above-mentioned statements, innuendos and
implications to individuals in Philadelphia, Pennsylvania, the nation and the world.

74. Despite the Defendant’s awareness of the facts and circumstances relating
to the written publication against Plaintiff Pace, Defendant Federal Defender placed
Plaintiff Pace in a false light before the public by inclusion in the database.

75. The aforementioned false light in which Plaintiff Pace was placed would be
highly offensive to a reasonable person.

76. Defendant had knowledge of, or acted in reckless disregard as to the falsity
of the matter it communicated and the false light in which Plaintiff Pace was placed.

77. The publications have caused Plaintiff Pace significant harm to his
personal and professional reputation as well as mental suffering, shame and
humiliation.

78. As a proximate result of Defendant Federal Defender’s malicious,
intentional or reckless conduct as set forth above, Plaintiff Pace is entitled to such
damages as will compensate him for the injury to his professional and personal
reputation, and for his physical and emotional distress, mental suffering, shame and
humiliation and punitive damages to punish the Defendant for its conduct and to deter
it and others similarly situated from similar acts in the future.

COUNT VII (FALSE LIGHT)
PLAINTIFF V. THE PLAIN VIEW PROJECT

79. Plaintiff incorporates by reference the other averments contained in this
Complaint as though fully set forth at length herein.
80. Defendant PVP, acting through its agents (actual, ostensible, or

otherwise), servants, and/or employees, employed and directed Defendant Baker-White

THE BEASLEY FinM, LLC
1125 WALNUT STREET
PHILADELPHIA, PA 19107

seen D F PACE V. EMILY BAKER- WHITE, ESQ., ET AL
WWNW.DEASLEVFIRMLCOM PLAINTIFF S COMPLAINT

 

Case ID: 190902108

 

 
Case 2:19-cv-04827-WB Document 1-1 Filed 10/16/19 Page 23 of 26

to investigate and publish the above-mentioned statements, innuendos and implications
to individuals in Philadelphia, Pennsylvania, the nation and the world.

81. Despite the Defendant’s awareness of the facts and circumstances relating
to the written publication against Plaintiff Pace, Defendant PVP placed Plaintiff Pace in
a false light before the public by inclusion in the database.

82. The aforementioned false light in which Plaintiff Pace was placed would be
highly offensive to a reasonable person.

83. Defendant had knowledge of, or acted in reckless disregard as to the falsity
of the matter it communicated and the false light in which Plaintiff Pace was placed.

84. The publications have caused Plaintiff Pace significant harm to his
personal and professional reputation as well as mental suffering, shame and
humiliation.

85. Asa proximate result of Defendant PVP’s malicious, intentional or reckless
conduct as set forth above, Plaintiff Pace is entitled to such damages as will compensate
him for the injury to his professional and personal reputation, and for his physical and
emotional distress, mental suffering, shame and humiliation and punitive damages to
punish the Defendant for its conduct and to deter it and others similarly situated from
similar acts in the future.

COUNT VIII (FALSE LIGHT)
PLAINTIFF V. INJUSTICE WATCH

86. Plaintiff incorporates by reference the other averments contained in this
Complaint as though fully set forth at length herein.
87. Defendant Injustice Watch, acting through its agents (actual, ostensible, or

otherwise), servants, and/or employees, employed and directed Defendant Baker-White

THE BEASLEY FIRM, LLC
1125 WALNUT STREET
PHILADELPHIA, PA 19107

213.592.1000 DF Pace v. EMILY BAKER-WHITE, ESQ., ET AL
215,592,8360 (FAX) 5
WWW.AHEASLEVFIRMLCOM PLAINTIFF'S COMPLAINT

 

Case ID: 190902108

 

 
Case 2:19-cv-04827-WB Document 1-1 Filed 10/16/19 Page 24 0f 26 .

to investigate and publish the above-mentioned statements, innuendos and implications
to individuals in Philadelphia, Pennsylvania, the nation and the world.

88. Despite the Defendant’s awareness of the facts and circumstances relating’ ,

ro
ee ale

to the written publication against Plaintiff Pace, Defendant Injustice Watch placed
Plaintiff Pace in a false light before the public by inclusion in the database.

89. The aforementioned false light in which Plaintiff Pace was placed would be
highly offensive to a reasonable person.

90. Defendant had knowledge of, or acted in reckless disregard as to the falsity
of the matter it communicated and the false light in which Plaintiff Pace was placed.

91. The publications have caused Plaintiff Pace significant harm to his
personal and professional reputation as well as mental suffering, shame and
humiliation.

g2. As a proximate result of Defendant Injustice Watch’s malicious,
intentional or reckless conduct as set forth above, Plaintiff Pace is entitled to such
damages as will compensate him for the injury to his professional and personal
reputation, and for his physical and emotional distress, mental suffering, shame and 7
humiliation and punitive damages to punish the Defendant for its conduct and to deter | ns |
it and others similarly situated from similar acts in the future.

WHEREFORE, Plaintiff Pace, demands judgment against Defendants, in an
amount of compensation for damages substantially in excess of the jurisdictional limit,
together with interest and costs, and punitive damages in an amount which will punish. é ‘i

the Defendant for his conduct and deter him and others similarly situated from similar:|:

 

acts in the future. =

'

;

THE BEASLEY FIRM, LLC

1125 WALNUT STREET
PHILADELPHIA, PA 19107
215.592.1000 DF PACE V. EMILY BAKER-WHITE, ESQ., ET AL
215 592.8360 (FAX)

WWW.BEASLEVFIRML.COM PLAINTIFF S COMPLAINT

Case ID: 190902108

 

 
THE BEASLEY FIRM, LLC
1125 WALNUT STREET
PHILADELPHIA, PA 19107
215.592.1000
215,592.8360 (FAX)
WWW.BEASLEYFIRALCOM

 

Case 2:19-cv-04827-WB Document1-1 Filed 10/16/19 Page 25 of 26

NOTICE OF PRESERVATION OF EVIDENCE

PLAINTIFF HEREBY DEMANDS AND REQUESTS THAT DEFENDANT TAKE
NECESSARY ACTION TO ENSURE THE PRESERVATION OF ALL DOCUMENTS,
COMMUNICATIONS, WHETHER ELECTRONIC OR OTHERWISE, ITEMS AND
THINGS IN THE POSSESSION OR CONTROL OF ANY PARTY TO THIS ACTION, OR
ANY ENTITY OVER WHICH ANY PARTY TO THIS ACTION HAS CONTROL, OR
FROM WHOM ANY PARTY TO THIS ACTION HAS ACCESS TO, ANY DOCUMENTS,
ITEMS OR THINGS WHICH MAY IN ANY MANNER BE RELEVANT OR RELATE TO
THE SUBJECT MATTER OF THE CAUSES OF ACTION AND/OR THE ALLEGATIONS
OF THIS COMPLAINT.

DEMAND FOR JURY TRIAL
Plaintiff demands a trial by jury for all causes of action and issues so triable.

THE BEASLEY FIRM, LLC

/s/ Louis F. Tumolo

James E. Beasley, Jr. (PA ID. 83282)
Louis F. Tumolo (PA ID. 314255)
The Beasley Building

1125 Walnut Street

Philadelphia, PA 19107
215.592.1000

Date: 17 September 2019

 

DF PACcEV. EMILY BAKER-WHITE, ESQ., ET AL
PLAINTIFF'S COMPLAINT

Case ID: 190901

 

£108
‘THa BEASLEY Firm, LLC
112$ WALNUT STREET
PHILADELPHIA, PA 19107
215.592, 1000
215.592.8360 (FAX)
WWW.DEASLEYFIRSLCOM

Case 2:19-cv-04827-WB Document 1-1 Filed 10/16/19 Page 26 of 26

CERTIFICATE OF SERVICE

I, Louis F. Tumolo, Esquire, hereby certify that a true and correct copy of the

foregoing is being served via process server and/or certified mail on the defendants

addresses below:

Emily Baker-White, Esq.
825 Post Street Apt. 524
San Francisco, CA 94109

Federal Community Defender Office for the Eastern District of PA
601 Walnut Street, Suite 540 West & Suite 545 West
Philadelphia, PA 19106

Plainview Project
PO Box #641224
San Francisco, CA 94164

Injustice Watch
55 E. Jackson Blvd., Ste. 640
Chicago, IL. 60604

THE BEASLEY FIRM, LLC

/s/ Louis F. Tumolo.

James E. Beasley, Jr., Esq. (PA ID. 83282)
Louis F. Tumolo (PA ID. 314255)

The Beasley Building

1125 Walnut Street

Philadelphia, PA 19107

215.592.1000

215.592.8360 (facsimile)

Attorneys for Plaintiff D F Pace

Dated: 17 September 2019

 

PACE V. EMILY BAKER-WHITE, ET AL
CERTIFICATE OF SERVICE

 

Case ID: 190902

108

 
